I dissent from the majority opinion and concur in the views expressed in the dissenting opinion filed by Mr. Justice RILEY, especially to the effect that the rule in the case of State Highway Commission v. Smith, 146 Okla. 244, 293 P. 1002, should govern herein, and that section 11931, O. S. 1931, prescribing procedure to be followed for recovery of loss of property taken or damaged by the State Highway Commission, gives the consent of the state to the particular form of action as instituted herein.